Citation Nr: 0845106	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  01-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of radiation experimentation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In September 2004 the Board remanded the veteran's claim for 
further development.  In September 2005, the Board denied the 
veteran's appeal, finding that new and material evidence had 
not been received.  In a November 2007 Memorandum Decision, 
the Court of Appeals for Veterans' Claims (Court) reversed 
the September 2005 decision and remanded the claim back to 
the Board.  The veteran appealed the Court's decision to the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
but in a July 2008 ruling, the Federal Circuit found that the 
Court's resolution of the veteran's claim was non-final and 
non-reviewable.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the November 2007 decision, the Court found that the 
veteran was not informed of the evidence necessary to reopen 
his claim for Section 1151 compensation, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and that VA had not 
shown that such error was not prejudicial to the veteran.  
Thus, it found that remand of the claim was necessary in 
order for such notice to be provided.  Accordingly, an 
additional remand to the RO is necessary so that the 
appropriate Kent notice can be provided to the veteran.  

The veteran has filed a Notice of Disagreement involving the 
effective date assigned for service connection for 
schizophrenia.  He specifically requested that the Decision 
Review Officer (DRO) process be utilized to attempt to 
resolve the disagreement.  Technically, this issue should be 
subject to a remand for issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  In light of 
the veteran's election of the DRO process, and because the 
claims file has been bouncing between the RO, Board and 
Court, the Board is confident that the RO is adequately 
addressing the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide an appropriate 
notice letter to the veteran with respect 
to his claim to reopen the claim for 
entitlement to compensation under 38 
U.S.C.A. 
§ 1151 for residuals of radiation 
experimentation to include shrinking 
penis.  This letter should include 
notification of A) the applicable 
regulatory definition of new and material 
evidence found at 38 C.F.R. § 3.156(a); 
B) the evidence necessary to substantiate 
the underlying claim for Section 1151 
compensation; C) the specific elements of 
a claim for Section 1151 compensation 
that were found to be insufficiently 
substantiated in the prior June 1995 
rating decision, which denied the 
veteran's original Section 1151 claim and 
D) the evidence necessary to substantiate 
these specific elements.  The veteran 
should also be given appropriate notice 
regarding effective dates of awards and 
the rating criteria applicable to the 
disability in question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He should then have 
sufficient opportunity to respond.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

